DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites the limitation “wherein the core body is formed as a plate body having a hollow portion with a closed upper part and an open lower part” which is considered indefinite because it is unclear what structure constitutes “a plate body” in this context. It is unclear if the core body is formed out of a plate, formed into a plate, comprises a plate(s) or something else altogether. Moreover, it is unclear how a plate (which is typically a flat, planar structure) is to comprise “a hollow portion with a closed upper part and an open lower part”. Note that the specification fails to define or explain the term “plate body”. It is therefore unclear what structure the core body, which is “formed as a plate body”, comprises or does not comprise. The metes and bounds of the claim are consequently unclear. 
	Claim 7 recites the limitation “wherein an outer surface of the core is spaced apart by a predetermined distance from an inner surface of the housing except the upper and lower stoppers” which is considered indefinite because it is unclear what is meant by “except the upper and lower 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 5,704,343) (hereinafter “Ahn”) in view of Sang et al. (KR 101381699 B1) (hereinafter “Sang”) (see attached original document and translation for reference). 
	Regarding Claim 1, Ahn teaches of a condensate trap (60) (see Fig. 6) for a gas furnace (Fig. 1) for collecting and discharging condensate generated in a heat exchanger (22) and an exhaust pipe (“chimney, a vent or the like (not shown)”) (see at least Col. 3 lines 21-42 and Fig. 1), the condensate trap comprising: 
	a first inlet (90) through which the condensate generated in the heat exchanger is introduced (see at least Col. 4 lines 17-25 and Figs. 1, 5 and 6); 
	a second inlet (92) through which the condensate generated in the exhaust pipe is introduced (see at least Col. 4 lines 17-25 and Figs. 1, 5 and 6); 
	a first passage (96) through which the condensate introduced from the first inlet passes (see at least Col. 4 lines 26-48 and Figs. 1, 5 and 6); 
	a second passage (98) through which the condensate introduced from the second inlet passes (see at least Col. 4 lines 26-48 and Figs. 1, 5 and 6); and
	a discharge port (94) through which the condensate, having passed through the first passage and the second passage, is discharged outside (see at least Col. 4 lines 17-25 and Figs. 1, 5 and 6).
	Ahn fails to explicitly teach of a backflow prevention device disposed on the first passage and configured to prevent backflow of air, wherein the backflow prevention device comprises a housing and a core which is movably disposed in the housing, and which in response to an amount of the condensate introduced from the first inlet being less than or equal to a predetermined amount, prevents backflow of the air by closing the first passage. However, such configuration is known in the art. 
	Sang discloses a relatable trap (Fig. 5) that is used to process condensate (see at least the least [0016]) that comprises a backflow prevention device (Fig. 3) disposed on a first passage (as shown in Fig. 5) that is configured to allow the passage of condensate but prevent backflow of air (see at least [0003], [0030] and Figs. 5, 6). The backflow prevention device comprises a housing (housing comprising elements 310, 320 and 330) and a core (340) which is movably disposed in the housing (see at least [0035]-[0036] and Figs. 2-6), and which in response to an amount of the condensate introduced from the first inlet being less than or equal to a predetermined amount, prevents backflow of the air by closing the first passage (as is shown in Fig. 6) - see at least [0035]-[0036] and Figs. 2-6). Sang teaches that such arrangement is advantageous because it provides means for completely preventing reverse flow through the trap (see at least [0036]-[0037] and Fig. 6). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Ahn by implementing a backflow prevention device on the first passage (in the region of holes (150) as shown in Fig. 6 of Ahn) that is configured to prevent backflow of air, wherein the backflow prevention device comprises a housing and a core which is movably disposed in the housing, and which in response to an amount of the condensate introduced from the first inlet being less than or equal to a predetermined amount, prevents backflow of the air by closing of the first passage as taught by Sang. Doing so would have provided means for completely preventing reverse flow through the trap as opposed to only limiting reverse flow via holes (150).  Note that such modification would have necessarily resulted in the invention as claimed. 
  
	Regarding Claim 2, Sang also teaches that the housing comprises a housing body (310) having a tubular shape and a through hole formed in a direction (see Figs. 2 and 3 of Sang and note that in the combined apparatus, the direction of the through hole would be a vertical direction as claimed since the entire trap taught by Ahn is oriented vertically - see at least Figs. 3 and 6 of Ahn and the rejection for Claim 1 above), and upper and lower stoppers (320, 332) protruding radially inward of upper and lower portions of the housing body (as shown in Fig. 5), respectively, so as to limit upward and downward movements of the core (see at least [0036]-[0037] and Figs. 5, 6 of Sang and note that in the combined apparatus, the stoppers would be oriented vertically (since the entire trap taught by Ahn is oriented vertically) and would accordingly constitute upper and lower stoppers as claimed - see Fig. 6 of Ahn and the rejection for Claim 1 above). 

	Regarding Claim 3, Sang also teaches that the respective upper and lower stoppers (320, 332) have rounded inner surfaces (Note that the limitation of having “rounded inner surfaces” is being interpreted as each stopper having at least one inner surface that is round, partially round, circular or partially circular. In the instant case, stopper (320) has inner surfaces adjacent to holes (322) that are at least partially round (as shown in Fig. 3) and stopper (332) has an inner surface (inner surface that comes into contact with element (340)) that is round (see at least Figs. 3, 5 and 6). Thus, the upper and lower stoppers (320, 332) taught by Sang accordingly “have rounded inner surfaces” as claimed.). 

	Regarding Claim 4, Sang also teaches that the core comprises a core head (surface of element (340) that comes into contact with element (320)) coming into contact with the upper stopper (320) to close the through hole (see at least [0036]-[0037] and Figs. 3, 5 and 6) and a core body (lower body portion of element (340) that comes into contact with element (332)) disposed below the core head and having a bottom surface coming into contact with the lower stopper (332) (see at least [0036]-[0037] and Figs. 3, 5 and 6). 

	Regarding Claim 5, Sang also teaches that the core head has an upper surface (surface of element (340) that comes into contact with element (320) that would be “upper” in the vertical orientation of the combined apparatus (as presented above in the rejection for Claim 1)) that has a flat plate shape (as can be observed in at least Figs. 3, 5 and 6 of Sang). 

	Regarding Claim 7, to the extent that Claim 7 is understood in light of the 112(b) rejections set forth in this Office Action, Sang also teaches that an outer surface of the core (340) is spaced apart by a predetermined distance from an inner surface of the housing (inner surface of (310)) that differs at each of the upper and lower stoppers (320, 332) (as is shown in Figs. 5 and 6).

	Regarding Claim 8, Ahn also teaches of upper and lower fixing parts (190) (observe the plurality of upper and lower elements (190) in Fig. 6) protruding inwardly of the first passage (as shown in Fig. 6), wherein the housing is detachably installed between the upper and lower fixing parts (In the combined apparatus, the housing taught by Sang would be detachably installed within the first passage directly adjacent to elements (190) (as is presented above in the rejection for Claim 1) and would accordingly be detachably installed between the upper and lower fixing parts as claimed (see at least Fig. 6 of Ahn and the rejection for Claim 1 above).). 

	Regarding Claim 9, Ahn also teaches of a cover (70) having the discharge port (94) formed on one side (see at least Col. 4 lines 17-27 and Figs. 1, 3, 5 and 6)

	Regarding Claim 10, Ahn and Sang teach the condensate trap of Claim 1 (see the rejection for Claim 1) and Sang also teaches that the core (340) is formed from a solid structure (as shown in Figs. 3, 5 and 6), but is silent regarding the exact density of the core. Thus, Anh and Sang fail to explicitly teach that the density of the core is higher than density of the condensate generated in the heat exchanger and the exhaust pipe. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the density of core to be higher than the density of the condensate generated in the heat exchanger and the exhaust pipe as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Ahn and Sang teach of a core with a given density and of condensate generated in the heat exchanger and the exhaust pipe that has a given density (see the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the density of the core is a result effective variable that would have been readily changeable in the combined apparatus. A high-density core would be more resilient at the expense of weight and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the density of existing core to be higher than the density of the condensate generated in the heat exchanger and the exhaust pipe as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Allowable Subject Matter
Dependent Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claim 6 (to the extent that Claim 6 is understood in light of the 112(b) rejection set forth in this Office Action): Claim 6 specifies a particular structural configuration of the core body that, in combination with the other limitations of the claim, is neither anticipated nor rendered obvious by any known prior art. Claim 6 specifies that “the core body is formed as a plate body having a hollow portion with a closed upper part and an open lower part, wherein at least one body hole is formed on a side surface of the core body, so that the condensate introduced from the first inlet passes through the hollow portion of the core body”. As can readily be observed in Fig. 3 of Sang, the core (340) and its body is substantially solid and does not have any “hollow portion with a closed upper part and an open lower part” in addition to “at least one body hole” that is “formed on a side surface of the core body, so that the condensate introduced from the first inlet passes through the hollow portion of the core body”. This structural configuration enables an amount of condensate to pass through the core body which the prior art of Sang teaches away from doing. Thus, the limitations of Claim 6 in combination with the other limitations of the claim are neither anticipated nor rendered obvious by the Ahn reference, by the Sang reference or by any other known prior art. Therefore, the subject matter of Claim 6 is considered to be allowable over the known prior art. 
However, the exact scope of Claim 6 is unclear and Claim 6 is consequently rejected under 35 U.S.C. 112(b) (as presented above). Therefore, Claim 6 is not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rieke et al. (US 5,379,749) and Laufenberg et al. (US 2009/0277206 A1) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/25/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762